Exhibit 10.4
WAIVER AND CONSENT
THIS WAIVER AND CONSENT is made as of the 20th day of April, 2011 by and between
COR Capital LLC, as investment advisor on behalf of the COR US Equity Income
Fund (“COR”) and PROSPECT GLOBAL RESOURCES INC., a Nevada corporation (the
“Company”). COR and the Company are sometimes each referred to herein as a
“Party” and collectively as the “Parties.”
WHEREAS, COR and the Company have entered into a Note Purchase Agreement dated
as of March 11, 2011 (the “Purchase Agreement”) pursuant to which the Company
issued COR a Convertible Secured Promissory Note in the aggregate principal
amount of $500,000 (the “COR Note”);
WHEREAS, the Company has been presented with an opportunity to raise $2,500,000
of additional capital through the issuance of a Convertible Secured Promissory
Note in the aggregate principal amount of $2,500,000 (the “Hexagon Note”) from
Hexagon Investments, LLC (“Hexagon”) which would be beneficial to the Company
and its existing investors, including COR; and
WHEREAS, Section 7.3 of the COR Note requires pro rata payments to COR in the
event of certain payments to the holder of the Merkin Note (as defined in the
COR Note), and in order to induce the holder of the Merkin Note to consent to
the issuance of the Hexagon Note the Company has agreed to make a contingent
payment to the holder of the Merkin Note.
NOW, THEREFORE, the Parties agree as follows:

1.  
COR hereby waives applicability of Section 7.3 of the COR Note to the $2,000,000
contingent payment contemplated by the Amendment dated the date hereof between
the holder of the Merkin Note and the Company and consents to the Company making
such payment without making a pro rata payment to COR.

2.  
In consideration of the waiver and consent set forth in paragraph 1, the Company
will issue COR a warrant to purchase the Company’s common stock in the form of
Exhibit A hereto.

3.  
Except for the specific waiver and consent set forth herein, the COR Note
remains in full force and effect.

IN WITNESS WHEREOF, the Parties have caused this Amendment to be executed and
delivered as of the date first above written.

                      PROSPECT GLOBAL RESOURCES INC.       COR US EQUITY INCOME
FUND    
 
                   
By:
  /s/ Patrick L. Avery
 
Patrick L. Avery       By:   COR Capital LLC
Its Investment Advisor    
 
  Chief Executive Officer                
 
                   
 
          By:   /s/ Steven Sugarman    
 
             
 
Steven Sugarman    
 
              Managing Member    

 

